Broyles, O. J.
1. The special grounds of the motion for a new trial show no cause for a reversal of the judgment below.
2. While the evidence tending to connect the accused with the offense charged was circumstantial, this court can not say, as a matter of law, that the jury were not authorized to find that the evidence was sufficient to exclude every reasonable hypothesis save that of the guilt of the accused; and, the verdict of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.